                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 VISION REAL ESTATE INVESTMENT                     )
 CORP., AUTUMN ASSISTED LIVING                     )
 PARTNERS, INC., and MICHAEL                       )
 HAMPTON                                           )     NO. 3:18-cv-00014
                                                   )
       Plaintiffs,                                 )     JUDGE CAMPBELL
                                                   )
 v.                                                )     MAGISTRATE JUDGE NEWBERN
                                                   )
 METROPOLITAN GOVERNMENT OF                        )
 NASHVILLE & DAVIDSON COUNTY,                      )
 et al.,                                           )
                                                   )
       Defendants.                                 )

                                            ORDER

       Pending before the Court is a Motion for Judgment on the Pleadings filed by Defendant

Metropolitan Government of Nashville and Davidson County (“Metro”). (Doc. No. 99). Plaintiffs

filed a Response (Doc. No. 119) and Metro filed a Reply (Doc. No. 122). Together with the

Response, Plaintiffs moved to Court to delay ruling on Defendant’s Motion and to allow limited

discovery to obtain evidence in support of their equal protection claim. (Doc. No. 120).

       For the reasons stated in the accompanying Memorandum, Plaintiffs’ motion to conduct

discovery (Doc. No. 120) is DENIED. Metro’s Motion for Judgment on the Pleadings (Doc. No.

99) is GRANTED. The constitutional claims (Counts One, Two, and Three) are DISMISSED

WITH PREJUDICE. The pendant state law claims (Counts Four through Nine) against Metro

and the Metropolitan Development and Housing Agency are DISMISSED WITHOUT

PREJUDICE.




  Case 3:18-cv-00014 Document 136 Filed 08/06/20 Page 1 of 2 PageID #: 1172
        This Order shall constitute the final judgment in this case under Fed. R. Civ. P. 58. The

Clerk is directed to close the file.

        It is so ORDERED.


                                                    ___________________________________
                                                    WILLIAM L. CAMPBELL, JR.
                                                    UNITED STATES DISTRICT JUDGE




                                                2

   Case 3:18-cv-00014 Document 136 Filed 08/06/20 Page 2 of 2 PageID #: 1173
